Citation Nr: 1815427	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-27 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to May 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a July 2017 travel Board hearing before the undersigned.  A transcript of the hearing is of record.

The Board notes that the issue of entitlement to TDIU was denied in a February 2016 rating decision and the Veteran did not appeal that specific issue.  However, during the July 2017 Board hearing, the Veteran reasonably raised the issue of entitlement to TDIU.  This issue, which is part and parcel of the increased rating claim on appeal, has been listed as a separate issue on the title page for procedural purposes only.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that the issue of TDIU is part and parcel to a higher evaluation claim when the Veteran or the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought).

The Board also notes that there is a pending service connection claim for rheumatoid arthritis.  A review of the record shows that after this issue was denied in a February 2016 rating decision, the Veteran submitted a timely notice of disagreement in September 2016.  A review of the Board's VACOLS database shows that the notice of disagreement has been acknowledged by the RO, and is pending the issuance of a statement of the case.  Given the RO's acknowledgement of the notice of disagreement, the Board at this particular time will not assume jurisdiction over that issue.  The Board points out, however, that the RO needs to proceed more expeditiously in promulgating the statement of the case; if the RO has not issued the statement of the case (or resolved the notice of disagreement without the need for a statement of the case) by the time the case has returned to the Board, the Board will remand that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last provided a VA examination for his bilateral hearing loss in June 2014.  However, during the June 2014 VA examination, the examiner noted the pure tone test results were not valid and that speech reception thresholds were not in agreement with pure tone averages.  During the July 2017 Board hearing, the Veteran specifically indicated his hearing had worsened in severity since the June 2014 examination and indicated he experienced frequent ear infections, had chronic wax build up that caused further hearing loss which required lavages every two months, and that his hearing loss affected his ability to work.  He stated that his last job was five years ago as a heavy equipment operator.  The Board further notes a private audiological examination conducted in July 2017 which showed a severe sloping to profound sensorineural hearing loss and noted the Veteran's ear infections caused by his hearing aids.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2017); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because of the evidence and reports of worsening symptoms since the last examination, a new examination is needed to determine the current severity of the service-connected bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Regarding the issue of TDIU, as noted above, this claim is part and parcel with the current remanded issue of initial increased rating for bilateral hearing loss.  As such, the Board finds that the claim for TDIU is inextricably intertwined with the pending claim for increased rating for bilateral hearing loss.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Because adjudication of the Veteran's claim of entitlement to an increased rating will potentially affect his TDIU claim, adjudication of the Veteran's TDIU claim is deferred until the increased rating claim has been decided.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2.  Thereafter, schedule the Veteran for a VA audiometric examination to determine the current severity of his service-connected bilateral hearing loss.  The examiner should address the following as well:

a.  The examiner should comment on the validity of the VA examination results, to include puretone thresholds and word recognition scores.  

b.  The examiner should discuss, if possible, what impact and functional effects the Veteran's service-connected bilateral hearing loss has on his employability, particularly considering his work and education history.  

c.  The examiner should consider the Veteran's accounts of chronic wax buildup and painful ear infections.  

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




